DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 are pending in this Application. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 	The disclosure of Japanese Patent Application No. 2018-182668 filed on Sep. 27, 2018, is incorporated herein by reference in its entirety. 
Claim interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquirer to acquire machining result information…”, “a question receiver to receive a question about the machining method…”, “a control unit to execute a solver to search the database by setting…”; for claim 1; “a database updater to update the various pieces of information stored in the database based on the machining result…”, for claim 6; “a machine learning unit to learn a training data set that includes a machining condition for machining the workpiece…” for claim 8. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim limitations “a database updater to update the various pieces of information stored in the database based on the machining result…”, for claim 6; “a machine learning unit to learn a training data set that includes a machining condition for machining the workpiece…” for claim 8; invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  	
 	However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the database updater is represented as unit or black box 216 which is a separate component than control unit/211 (CPU), which updates the databases based on some results. However, the structure or explanation of their structure is not defined or exemplified in the disclosure. 
Fig. 4 also teaches that a memory 213 holds software (solver 230 and solver 240) which clearly indicates the solvers as being software components being executed by PCU/control unit 211. In the case of the database updater the structure of these components is not exemplified in the disclosure.  
	Furthermore, the machine learning unit of claim 8 is also represented by a module/abstract block 221, but its structure is missing from the disclosure. Paragraphs [0108-0110] broadly states that the machine assist system is provided by a machine leaning unit with a known method. These paragraphs broadly states that several price of information are acquired and the machine learning unit enhances accuracy of recommended machining condition. However, the structure (hardware and/or  algorithm), the specific learning algorithm, the steps or algorithm (the structure) of the machine learning unit to algorithm to arrive at a desired condition is missing from the disclosure. As would be recognized by those of ordinary skill in the art, these units perform functions that can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which “database updater” and 
 	There is no disclosure of any particular structure, either explicitly or inherently, to perform each of the functions above.  	
 	Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 	 
	Dependent claim 7 depends on claim 6, and, thus, they are rejected for the same reasons mutatis mutandis, as their parent claims since they inherit the same error.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

 	The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Dependent claim 7 depends on claim 6, and, thus, they are rejected for the same reasons mutatis mutandis, as their parent claims since they inherit the same error.	


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.  
	The claim(s) 1 recite, “to search the database by setting a search condition based on at least the question received by the question receiver and derive a solution responsive to the search condition, the solution being a response to the question”. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers steps of searching/observation of data, which are steps that easily 
	Thus, the claim recites a mental process. 
 	This judicial exception is not integrated into a practical application because the additional elements such as control unit/CPU, a database (memory) to store various pieces of information indicative of know-how concerning a machining method and a machining facility, the various pieces of information being stored in a searchable and updatable manner, a display to present the response acquired in response to the execution of the solver by the control unit, wherein the response presented on the display includes a plurality of measures each related to an answer to the question…”, and which are computer components such as a computer, memory, and a display, and are recited in higher level of generality. Furthermore, the additional elements such as an acquirer to acquire machining result information indicative of a machining result of machining performed on a workpiece; and a question receiver to receive a question about the machining method and the machining facility in accordance with the machining result information acquired by the acquirer, wherein the acquirer and receiver are exemplified as a keyboard and display, are recited in high level of generality. The 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements such as control unit/CPU to execute a solver, a database (memory) to store various pieces of information indicative of know-how concerning a machining method and a machining facility, the various pieces of information being stored in a searchable and updatable manner, a display to present the response acquired in response to the execution of the solver by the control unit, wherein the response presented on the display includes a plurality of measures each related to an answer to the question…”, an acquirer to acquire machining result information indicative of a machining result of machining performed on a workpiece; and a question receiver to receive a question about the machining method and the machining facility in accordance with the machining result information acquired by the acquirer, wherein the acquirer and receiver are exemplified as a keyboard and display, are recited in high level of generality and are considered significant extra-solution activities. For instance, Collecting/storing data in a database/memory are mere data gathering steps that have been considered insignificant extra solution that does not amount to significantly more as indicated by the 
 	Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.
	Claims 2-10 depends on claim 1 and thus recites the limitations and the abstract ideas of claim 1. 
Claims 2-3 further recites “to search the database using, as the search condition, an initial condition indicative of a machining requirement for the workpiece and generate a recommended machining condition for machining the workpiece using the machining method and the machining facility, the recommended machining condition being generated in a form of the solution responsive to the search condition and comprising a memory to store at least the recommended machining condition from the recommended machining condition and various pieces of preset information related to the machining method and the machining facility”. These limitations, as drafted, are a process or steps that, under its broadest reasonable interpretation, covers mental process which is identified as an example of mental processes grouping of abstract ideas. Claims 2-3 
Simply recite that the searching of the database to find a solution that was previously recorded by a skilled worker is found by using a searching parameter/label; and Claim 4 further recite “wherein the acquirer acquires a state of machining performed on the workpiece by the machining method or measurement information obtained by measuring an operating state of the machining facility.    
 	Thus, Claims 2-4 further recites the additional element of using one or more computer component (PCU and acquirer being a keyboard or interface) for searching and using a memory for storing the solutions.
	 Accordingly, as explained with respect to claim 1 which includes the same additional elements, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.
Claim 5 further recite “wherein the solver to be executed by the control unit includes a first solver and a second solver, the first solver searches the database in accordance with the search condition received and derives a first solution responsive to the search condition, and the second solver sets the search condition in accordance with at least the question and the machining result information and cooperates with the first solver so as to derive the response in a form of a second solution”. These limitations, as drafted, are a process or steps that, under its broadest reasonable interpretation, covers mental process which is identified as an example of mental processes grouping of abstract ideas. 
	This judicial exception is not integrated into a practical application because the additional elements such as control unit/CPU and software to be executed in the control unit for searching and finding solution data, are recited in high level of generality. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer components as recited are recited in high level of generality and are considered mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the inventions are directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements such as control unit/CPU are recited in high level of generality.

	Claims 6-7 “comprising a database updater to update the various pieces of information stored in the database based on the machining result information acquired by the acquirer, wherein the database updater updates the various pieces of information stored in the database based on at least the machining result information on machining performed in accordance with the response”. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers steps of storing/recording data, which are steps that easily perform mentally and by using pen and paper but for the recitation of generic computer components. That is other, than reciting a database updater, nothing in the claim precludes these steps from practically being performed in the mind and/or by a human using pen and paper. Additionally, the mere nominal recitation of computer components/updater does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. 
	This judicial exception is not integrated into a practical application because the additional elements such as an updater is recited in high level of generality. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer components as recited are recited in high level of generality and are considered mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f).  
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements such as database updater, is recited in high level of generality. The additional elements of using a generic computer and/or computer components such as an updater to implement the method have been found by the courts to not amount to more than a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer (see MPEP 2106.05(f)). Merely adding generic computer components to perform the steps is not sufficient to provide and inventive concept. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology (see MPEP 2106.05(f)).  
	Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.
	Claim 8 further recites “a machine learning unit to learn a training data set that includes a machining condition for machining the workpiece, a state of machining on the workpiece, an operating state of the machining facility to machine the workpiece, and the machining result information”.

	Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the inventions are directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements such as using a machine learning unit for training data, is recited in high level of generality. The additional elements of using computer components/software such as a machine learning unit to implement steps of the method have been found by the courts to not amount to more than a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer (see MPEP 2106.05(f)). Merely adding generic computer components to perform steps is not sufficient to provide and inventive concept. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology (see MPEP 2106.05(f)).  

	Claim 9 further recites “wherein the measures included in the response are presented on the display, with priorities assigned to the measures such that the measures are prioritized in descending order of the certainty factor”. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers steps of storing data and presenting of data, which are steps that easily perform mentally and by using pen and paper but for the recitation of generic computer components as recited in claim 1. The step of assigning priorities is a mental step including an opinion of a skilled worker that decided to add number or ranks to solutions that he believed were the best.  Thus, the claim recites a mental process.
	 Accordingly, the additional elements found in claim 1 do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea as clearly pointed out above. Therefore, the claims are not patent eligible.
	Claim 10 further recites the additional elements of “a cutting apparatus, tool retainer to retain a tool including a cutting edge, a workpiece retainer to retain the workpiece, a workpiece conveyor to convey the workpiece retained by the workpiece retainer in a predetermined direction, a tool mover to move the tool relative to the workpiece, and a controller to control operation of the tool mover. 

	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of claim 10 generally link the use of a judicial exception to a particular technological environment of field of use such as CNC machine. 
	Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al (US 20180010986) in view of Kazunari et al (JP 2018097569A as supported by a machine translation), and Hisanori et al (JP 2009282909 as supported by the machine translation provided). 
	As per claim 1, Matsuo teaches a machining assist system (see Fig 2A system for assisting users of machines 200) comprising:
	a database to store various pieces of information indicative of know-how concerning a machining method and a machining facility (see Fig. 2A database 408/409; also, see  [0016] “the service center management device may be connected with a knowledge system that searches failure know-how related to the machine, and a manual server that accumulates manuals related to the machine”; also, see [0070] “The knowledge system 408 is connected to a failure know-how database 409”; also, see [0102]), the various pieces of information being stored in a searchable and updatable manner (0016 data stored in a databases in digital form is implicitly searchable and updatable; also, see [0102]);
	an acquirer to acquire machining result information indicative of a machining result of machining performed on a workpiece (see [0056] alarms or causes of alarm are detected such as wear of a tool “3) Cause is a case of wearing of the machine tool (for example, cutting tool, etc.) (case of appearance seeming to be failure, but not being a failure based on fault, etc. of a specific part of the machine)”; thus, a cause or alarm is detected based on collected data/machining results; also, see [0063-0065] data/machining results from the machines is collected; also, see [0066] “…FIG. 6C is an explanatory diagram for explaining uneven wear detection
of a ball screw…” also, see [0084] “…The factory monitoring system 100 acquires information measured by sensors, and data of parameters indicating the operating state of the machine, via an interface (communication protocol (data organization) described later) set for every machine 200 at every predetermined period (for example, period of no more than 100 milliseconds)”; also, see [0086], [0089]);
	a question receiver to receive a question about the machining method and the machining facility in accordance with the machining result information acquired by the acquirer (see [0069] “In the case of a failure occurring in a machine installed in the factory, it is possible to request fault diagnosis and a solution. thereof to the service center 600 via the service center management device 401 by the user inputting an interview sheet via the factory monitoring system 100. In addition, the user can request fault diagnosis and a solution thereof to the service center 600 by sending an inquiry mail 104 via a personal computer, smartphone, portable telephone, etc. to the service center management device 401, or calling using an inquiry IP phone 105…”, thus, the question receiver is any interface or computer to make a question or request; also, see [0083] the factory monitoring system/computer includes a display including a keyboard to input data. The data input is shown and includes a question such as the one in Fig. 11 “accelerated tool wear, blade chipped”; also, see Fig. 9 knowledge diagnostic system receives a question ; also, see [0113]);
	a control unit to execute a solver to search the database by setting a search condition based on at least the question received by the question receiver and derive a solution responsive to the search condition, the solution being a response to the question (see [0102] “Furthermore, the service center management device 401 is connected with the knowledge system 408. The knowledge system 408 automatically analyzes the machine status according to free text inputted by the user (the search condition), accesses the database 409 recording failure know-how according to the contents thereof, and sends the contents made by automatically creating analysis information corresponding to the machine status to the service center management device 401”; also, see [0113] and [0122]); and
	a display to present the response acquired in response to the execution of the solver by the control unit (see Fig. 12 the display of this Fig. is presented to the requester or user entering the question; and see [0083] “At least one factory terminal (not illustrated) for displaying information sent from the service center management device 401 via the security shared network 300 is connected to the factory monitoring system 100. The information displayed is the screen information of FIGS. 7 to 13 described later, for example. The factory terminal includes a control unit (not illustrated) and a display device (not illustrated) such as a liquid crystal display including a display panel. A key operation screen is displayed on the display whereby character input is possible; however, an input unit such as a separate keyboard is provided. The control unit displays information such as the screen information of FIGS. 7 to 13 sent from the service center management device 401 on the display... In addition, the factory monitoring system 100 receives display screen information in which the required data is displayed from the service center management device 401. It should be noted that, by the service center management device 401 including a Web server, and the factory terminal including a Web browser, it may be configured so as to display and control the screens of FIGS. 17 to 23”; also, see [0112] “The response message from the responder includes information such as diagnosis information, components… as shown in FIG. 12”),
	wherein the response presented on the display includes a plurality of measures each related to an answer to the question (see [0062] “…in order to quickly ascertain the cause of the alarm occurrence, it is important to provide an integrated system. (hereinafter also referred to as "diagnostic service system") that can make the appropriate measures…”; also, see [0069] request solutions/measures),  
 	a certainty factor of each of the measures, the certainty factor being indicative of a likelihood of providing an answer to the question (see the certainty factors has been interpreted as simply enumerated numbered responses as suggested in the instant Application Fig. 10 wherein the responses are enumerated/certainty factors or simply sorted responses arranged in priority order as suggested in [0021] of the instant application publication; Thus, Matsuo teaches in Fig. 12 “FOLLOWING ITEMS SEARCHED AS FAILURE FACTORS FROM CASE EXAMPLE SEARCH AND VIBRATION DATA OF CORRESPONDING MACHINE 
	1) TOOL VIBRATING AND WEAR PROGRESSING, BY DECLINE IN CLAMPING FORCE OF TOOL 
	2) CORE FLUCTUATION DUE TO WEAR OF SPINDLE SHAFT; THUS, herein 1) and 2) represent the certainty factors indicative of a likelihood of providing an answer), and 
	progress information indicative of a search process (see Fig. 12 factors affecting the failures are searched) see Fig. 12 failure factors affecting the tool’s  wear), (see Fig. 12 this GUI is presented to a display of the monitoring system 100).
	Matsuo does not explicitly teach information indicative of a search route (links or arrows, or correlations links between factors), the search route indicating a correlation (interpreted as links) between the factors included in the search process, the search route being visually presented.
	However, Kazunari teaches a knowledge system comprising a solver for finding or deriving a solution/response to a question from a knowledge database, the knowledge database including a search route (interpreted as links or arrows, or correlations links between factors, see Fig. 3-5 and Fig. 7), the search route indicating a correlation (interpreted as links. The links are correlation between factors) between the factors included in the search process (see page 3 last paragraph “FIG. 3 is a diagram illustrating the interconnection of factors in network form. FIG. 3 schematically shows a state in which the relationship of technical information in this field is expressed in a network form. The network form is such that the basic pattern is repeated for combinations necessary for expressing a certain technical area in the field, with the mutual connection of the two factors 4 by the connection information 6 as a basic pattern. In the knowledge model 21, know-how and knowledge are formalized in a network form as shown in FIG. 7. FIG. 4 is a diagram showing information linking in the knowledge model. FIG. 4 shows details of an example of the association between the information contents and the information in the knowledge model 21”; also, see page 8 pars. 3-5, the search process includes a plurality of factors, and the  search route indicates a correlation/relationship between factors in the search process).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Matsuo’s invention to include a knowledge system comprising a solver for finding or deriving a solution/response to a question from a knowledge database, the knowledge database including a search route, the search route indicating a correlation between the factors included in the search process as taught by Kazunari in order to easily store (see page 1 last par. “…for storing them as stylized formal knowledge..”) and  find know-how response/solutions or end point factors related to a question/origin factor based on the search routes or correlations (see page 8 pars. 3-4  “The general flow of the search process of the knowledge model 21 is as follows. First, the knowledge model search solver 32 has a factor 4 (hereinafter referred to as “origin factor”) as a starting point of the search process, a data value of the factor 4, and a factor 4 (hereinafter referred to as “ Called the "end-point factor"). These pieces of information are acquired, for example, by the problem solving solver 31 as an item name and data value related to a known item to be a question and an item name related to an unknown item to be a solution through an input unit. Pass to 32. Here, there may be a plurality of item names of known items and unknown items (the number of data values of known items is adjusted to the number of item names). Make it possible… Then, the knowledge model search solver 32 holds the data value of the end point factor as a search result when the search process reaches the end point factor, and ends the search process”).  
	While Kazunari clearly teaches the diagrams of search routes and correlations between factors to arrive at a solution, Kazunari does not explicitly teach the search route being visually presented.
	However, Hisanori, teaches a system comprising visualizing/displaying a search route, wherein the search route(s) indicates a correlation between factors (see Fig. 4 and see page 19 par. 3 “In addition, since the basic data is not a simple accumulation of machining data but data of a plurality of types of parameters having a theoretical correlation, the theory about machining can be known by knowing the contents of the basic data. In particular, the graph display makes it easy to visually understand the theoretical correlation between the main parameter, the dependent parameter, and the intermediate parameter, and it is possible to know the theory related to machining and enhance knowledge, so that machining technology is improved. There are advantages to doing. In addition, the knowledge and experience of skilled workers can be transmitted more effectively by other workers using the basic data created and modified by skilled workers”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Matsuo-Kazunari’s combination as taught above to include visualizing/displaying a search route, wherein the search route(s) indicates a correlation (see Fig. 4 and see page 19 par. 3 “…In particular, the graph display makes it easy to visually understand the theoretical correlation between the main parameter, the dependent parameter, and the intermediate parameter, and it is possible to know the theory related to machining and enhance knowledge, so that machining technology is improved. There are advantages to doing. In addition, the knowledge and experience of skilled workers can be transmitted more effectively by other workers using the basic data created and modified by skilled workers”)  
	As per claim 2, Matsuo-Kazunari-Hisanori teaches the machining assist system according to claim 1, Matsuo further teaches wherein the control unit executes the solver so as to search the database using, as the search condition, an initial condition indicative of a machining (see [0061] “In the case of the above-mentioned pattern (2), it is possible to resolve the alarm by the user specifying the machining conditions, and reviewing the machining conditions.
Therefore, the ordering of components for the machine tool and dispatching of a field serviceman are unnecessary”; also, see [0102] “Furthermore, the service center management device 401 is connected with the knowledge system 408. The knowledge system 408 automatically analyzes the machine status according to free text inputted by the user (the search condition), accesses the database 409 recording failure know-how according to the contents thereof, and sends the contents made by automatically creating analysis information corresponding to the machine status to the service center management device 401”; also, see [0113] and [0122]) and 
	generate a recommended machining condition for machining the workpiece using the machining method and the machining facility, the recommended machining condition being generated in a form of the solution responsive to the search condition (see Fig. 12 the display of this Fig. is presented to the requester or user entering the question; and see [0083] “At least one factory terminal (not illustrated) for displaying information sent from the service center management device 401 via the security shared network 300 is connected to the factory monitoring system 100. The information displayed is the screen information of FIGS. 7 to 13 described later, for example. The factory terminal includes a control unit (not illustrated) and a display device (not illustrated) such as a liquid crystal display including a display panel. A key operation screen is displayed on the display whereby character input is possible; however, an input unit such as a separate keyboard is provided. The control unit displays information such as the screen information of FIGS. 7 to 13 sent from the service center management device 401 on the display... In addition, the factory monitoring system 100 receives display screen information in which the required data is displayed from the service center management device 401. It should be noted that, by the service center management device 401 including a Web server, and the factory terminal including a Web browser, it may be configured so as to display and control the screens of FIGS. 17 to 23”; also, see [0112] “The response message from the responder includes information such as diagnosis information, components… as shown in FIG. 12”; also, see Fig. 12 “FOLLOWING ITEMS SEARCHED AS FAILURE FACTORS FROM CASE EXAMPLE SEARCH AND VIBRATION DATA OF CORRESPONDING MACHINE  1) TOOL VIBRATING AND WEAR PROGRESSING, BY DECLINE IN CLAMPING FORCE OF TOOL  2) CORE FLUCTUATION DUE TO WEAR OF SPINDLE SHAFT”, The recommend machining conditions suggest fixing the core fluctuation, spindle or clamping force of the tool).
	While Matsuo teaches a search condition based on a question, Matsuo does not explicitly teach to search the database using, as the search condition, an initial condition indicative of a machining requirement for the workpiece. 
	Kazunari teaches wherein the control unit executes a solver so as to search the database using, as the search condition, an initial condition indicative of a machining requirement for the workpiece (see page 3 par 3 “The problem solving solver 31 is an execution solver that is constructed according to individual problems or uses and obtains specific technical information in the field. The knowledge model  search solver 32 is a solver that searches the knowledge model 21 and extracts predetermined information from the knowledge model 21. The factor search solver 33 searches for factors from information (keywords, question sentences from the user, etc.) input by the problem solving solver 31. Here, the
factor is, for example, a technical term of technical information in the field”. Also, see page 5 par. 5 “The data held by the factor 4d is a factor name, a factor notation type, and a factor information code, and the names and numerical values shown in FIG. 6 are examples of the information. More specifically, here, performance requirements, high efficiency (these are machining requirements),..., Workpiece, workpiece material, workpiece material processing, workpiece material hardness, etc. are retained as factor names)) and generate a recommended machining condition for machining the workpiece using the machining method and the machining facility, the recommended machining condition being generated in a form of the solution responsive to the search condition (see Figs. 3-7 and see Fig. 16; also, see page 8 par. 3-4 “These pieces of information are acquired, for example, by the problem solving solver 31 as an item name and data value related to a known item to be a question and an item name related to an unknown item to be a solution through an input unit. Pass to 32. Here, there may be a plurality of item names of known items and unknown items (the number of data values of known items is adjusted to the number of item names). Make it possible. Next, the knowledge model search solver 32 performs a search process for deriving the data value of the end point factor from the data value of the start point factor in the flow as shown in FIG. Here, the knowledge model search solver 32 searches for the factor 4 connected to the origin factor, quotes the connection condition 7 defined between the origin factor and the connection factor, and the connection factor 7 determines the connection factor. Determine the data value of, Then, the knowledge model search solver 32 searches for the next connection factor from the connection factors, and similarly determines the data value of the next connection factor. Further, in the search process, when the combination information 8 indicating the hierarchical relationship is given to the factor 4, the knowledge model search solver 32 cites the coupling condition 9 associated with the hierarchical relationship, and the coupling condition 9 determines the data values of the binding factors that are combined in a hierarchical relationship. Then, the knowledge model search solver 32 holds the data value of the end point factor as a search result when the search process reaches the end point factor,
and ends the search process”; also, see page 10 par. 3-4, Kazunari in general teaches finding ending factor/solutions associated with an starting factors/question in a database model; also, see page 10 last par. “By executing the processing as described above, the second problem solving solver 31 functions as a type that can specify items of questions and solutions..” ).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Matsuo’s invention to include a knowledge system comprising a solver for finding or deriving a solution/response to a question from a knowledge database, wherein the control unit executes the solver so as to search the database using, as the search condition, an initial condition indicative of a machining requirement for the workpiece,  and generate a recommended machining condition for machining the workpiece using the machining method and the machining facility, the recommended machining condition being generated in a form of the solution responsive to the search condition as taught by Kazunari in order to easily store (see page 1 last par. “…for storing them as stylized formal knowledge..”) and find know-how response/solutions or end point factors related to a question/origin factor based on the search conditions,  routes or correlations (see page 8 pars. 3-4).   	
	As per claim 3, Matsuo-Kazunari-Hisanori teaches the machining assist system according to claim 2, Matsuo further teaches further comprising a memory to store at see Fig. 2A the knowledge system and knowledge database 409 implicitly teaches a memory to store the recommended machining conditions; also, see [0102] “the database 409 recording failure know-how
according to the contents thereof, and sends the contents made by automatically creating analysis information corresponding to the machine status to the service center management device 401”; also, see [0140] “…memory…”).
	Kazunari further teaches comprising a memory to store at least the recommended machining condition from the recommended machining condition and various pieces of preset information related to the machining method and the machining facility (see page 2 storage device 2 for storing the knowledge database 22 comprising the recommended machining condition/ending factors and databases based model and all the correlations).
	As per claim 4, Matsuo-Kazunari-Hisanori teaches the machining assist system according to claim 1, Matsuo further teaches wherein the acquirer acquires a state of machining performed on the workpiece by the machining method or measurement information obtained by measuring an operating state of the machining facility (see [0056] alarms or causes of alarm are detected such as wear of a tool “3) Cause is a case of wearing of the machine tool (for example, cutting tool, etc.) (case of appearance seeming to be failure, but not being a failure based on fault, etc. of a specific part of the machine)”;  thus, a cause or alarm is detected based on collected data/machining results; also, see [0063-0065] data/machining results from the machines is collected; also, see [0066] “…FIG. 6C is an explanatory diagram for explaining uneven wear detection of a ball screw…”; also, see [0084] “…The factory monitoring system 100 acquires information measured by sensors, and data of parameters indicating the operating state of the machine, via an interface ( communication protocol ( data organization) described later) set for every machine 200 at every predetermined period (for example, period of no more than 100 milliseconds)”; also, see [0086], [0089]).
	As per claim 5, Matsuo-Kazunari-Hisanori teaches the machining assist system according to claim 1, Matsuo does not explicitly teach the limitations of claim 5.
	However, Kazunari further teaches the solver to be executed by the control unit includes a first solver and a second solver (see page 2 last par. “execute a
problem solving solver 31, a knowledge model search solver 32, a factor search solver 33”), the first solver searches the database in accordance with the search condition received and derives a first solution responsive to the search condition (see page 3 par. 3 “The knowledge model search solver 32/first solver is a solver that searches the knowledge model 21 and extracts predetermined information from the knowledge model 21…”), and the second solver sets the search condition in accordance with at least the question and the machining result information and cooperates with the first solver so as to derive the response in a form of a second solution (see page 3 par. 3 “The problem solving solver 31 is an execution solver that is constructed according to individual problems or uses and obtains specific technical information in the field… The factor search solver 33 searches for factors from information (keywords, question sentences from the user, etc.) input by the problem solving solver 31. Here, the factor is, for example, a technical term of technical information in the field”; also, see page 8 par. 3).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Matsuo-Kazunari-Hisanori’s combination as taught above to include the solver to be executed by the control unit includes a first solver and a second solver, the first solver searches the database in accordance with the search condition received and derives a first solution responsive to the search condition, and the second solver sets the search condition in accordance with at least the question and the machining result information and cooperates with the first solver so as to derive the response in a form of a second solution as taught by Kazunari in order to easily store (see page 1 last par. “…for storing them as stylized formal knowledge...”) and find know-how response/solutions or end point factors related to a question/origin factor based on the search routes or correlations (see page 8 pars. 3-4) and by using distributed software components such as solvers to facilitate the solution finding.
	As per claim 8, Matsuo-Kazunari-Hisanori teaches the machining assist system according to claim 1, Matsuo does not explicitly teach comprising a machine learning unit to learn a training data set that includes a machining condition for machining the workpiece, a state of machining on the workpiece, an operating state of the machining facility to machine the workpiece, and the machining result information.
	However, Kazunari further teaches a machine-learning unit to learn a training data set (see page 2 par. 2 “a technique for constructing an artificial intelligence system by using a learning type inference tool such as a neural network to learn know-how and knowledge in the field from technical documents and case data is also attracting attention. These can be said to be artificial intelligence systems for problem solving in which something corresponding to know-how and knowledge is formed inside and answers to questions are presented on behalf of skilled workers”; also, see page 7 par.  7 “As a method for constructing the knowledge model 21, various methods such as… machine learning of case data can be considered. For example, in the case of input by an expert, it is conceivable that the computer guides the expert's own know-how description through interactive processing”), to learn a training data set that includes a machining condition for machining the workpiece (also, see page 7 par.  7 since a machine learning is used for generating the knowledge model including a plurality of factors and correlations between factors; also, see page 5 par. 5 the factors of the knowledge model databases includes machining condition such as “The data held by the factor 4d is a factor name, a factor notation type, and a factor information code, and the names and numerical values shown in FIG. 6 are examples of
the information. More specifically, here, performance requirements, high efficiency/machining condition,..., Workpiece, workpiece material, workpiece material processing, workpiece material hardness, etc. are retained as factor names”), a state of machining on the workpiece (see page 5 par. 7-8 “workpiece material processing”… FIG. 7 is an example of interconnection in network form. In FIG. 7, cutting is taken as an example. In the example shown in FIG. 7, performance requirements, workpieces, cutting characteristics, required tool performance, required tool characteristics, and tools are set as the highest factors, and the respective lower factors are associated therewith…”), an operating state of the machining facility to machine the workpiece (see page 5 par. 8 “FIG. 7 is an example of interconnection in network form. In FIG. 7, cutting is taken as an example. In the example shown in FIG. 7, performance requirements, workpieces, cutting characteristics, required tool performance, required tool characteristics, and tools are set as the highest factors, and the respective lower factors are associated therewith”, each of this factors suggests an operating state of the machining facility/tool” also, see page 6 par. 1 “cutting force”), and the machining result information (see page 7 par.  7 “The construction of the knowledge model 21 requires three steps: identifying technical terms corresponding to the factor 4, constructing the hierarchical relationship between the factors 4 and the connection condition 9, and constructing the connection relationship between the factors 4 and the connection condition 7”; also, see page 6 par. 1 and 2 and par. 3 “cutting force”, cutting temperature; also, see figs. 3-7 Kazunari teaches that the knowledge model is generated based on a plurality of connecting factors which are correlated, and wherein a user asks a question about a primary factor , then, intermediate/connecting factors and ending factors/results/solution are generated). 
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Matsuo-Kazunari-Hisanori combination as taught above to include machine learning unit to learn a training data set that includes a machining condition for machining the workpiece, a state of machining on the workpiece, an operating state of (see page 2 par. 2 “a technique for constructing an artificial intelligence system by using a learning type inference tool such as a neural network to learn know-how and knowledge in the field from technical documents and case data is also attracting attention. These can be said to be artificial intelligence systems for problem solving in which something corresponding to know-how and knowledge is formed inside and answers to questions are presented on behalf of skilled workers”; also, see page 7 par.  7 “As a method for constructing the knowledge model 21, various methods such as… machine learning of case data can be considered. For example, in the case of input by an expert, it is conceivable that the computer guides the expert's own know-how description through interactive processing”).
	As per claim 9, Matsuo-Kazunari-Hisanori teaches the machining assist system according to claim 1, Matsuo further teaches wherein the measures included in the response are presented on the display, with priorities assigned to the measures such that the measures are prioritized in descending order of the certainty factor (see Fig. 12 the measures includes priorities/numbers 1 and 2 arranged in order; These numbers are arranged in identical form to the instant invention description of prioritization).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al (US 20180010986) in view of Kazunari et al (JP 2018097569A as supported by a machine translation), Hisanori et al (JP 2009282909 as supported by the machine translation provided) and further in view of Morisaki (US 20190113901).   
	As per claim 6-7, Matsuo-Kazunari-Hisanori teaches the machining assist system according to claim 1, but it does not explicitly teach further comprising a database updater to update the various pieces of information stored in the database based on the machining result information acquired by the acquirer, wherein the database updater updates the various pieces of information stored in the database based on at least the machining result information on machining performed in accordance with the response.
	However, Morisaki teaches a system comprising a database (see Fig. 1 database 16), and a database updater (see Fig. 1 and Fig. 2 and see [0074] “the server 10 (the evaluation receiving unit 112 (see Fig. 2)) updates the machining result information”, the updater is CPU 11 and 112) to update various pieces of information stored in the database based on the machining result information (machining results data has been interpreted in light of the specification to include evaluation data such as data indicating if machining was successful) acquired by an acquirer (see [0071] and [0074] the server 10 (the evaluation receiving unit 112) updates the machining result information selected during generation of the machining program recorded in the common database 16 by adding operator's evaluation information on the machining result obtained by the present machining program. Next, a process of updating the machining result information selected during generation of the machining program by adding operator's evaluation information on the machining result obtained by the present machining program will be described”; also, see Fig. 13 machining result includes evaluation data such as excellent), wherein the database updater updates the various pieces of information stored in the database based on at least the machining result information on machining performed in accordance with a response (see Fig. 13 machining result includes evaluation data such as excellent in accordance with a response which includes solution data or parameters being used in a machining step/process such as feed rate, cutting depth , tool material as clearly shown in Fig. 13; also, see [0076] “When the evaluation is confirmed by the operator, the server 10 (the evaluation receiving unit 112) adds the evaluation information to the common database 16 in correlation with evaluation target machining result information to update the common database 16. In this way, the user can easily generate the machining program for performing cutting machining in the first machine 30A by the processing of the server 10 (the interactive software 121) and easily input evaluation information on the machining result obtained by the generated machining program”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Matsuo-Kazunari-Hisanori’s combination as taught above to include a database updater to update the various pieces of information stored in the database based on the machining result information acquired by the acquirer, wherein the database updater updates the various pieces of information stored in the database based on at least the machining result information on machining performed in accordance with the response as taught by Morisaki in order to easily input information (see [0071] and [0076]) and to reduce the time and effort of an operator to search for appropriate setting values related to machining (see [0090] “…optimal machining result information among pieces of machining result information of other machines 30 accumulated in the common database 16 can be presented as a hint for cutting machining. Therefore, it is possible to reduce the time and effort of an operator to search for appropriate setting value information related to the machining”).	
Claim 10  is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al (US 20180010986) in view of Kazunari et al (JP 2018097569A as supported by a machine translation), Hisanori et al (JP 2009282909 as supported by the machine translation provided) and Nagatomo (US 11009850).   
	As per claim 10, Matsuo a cutting apparatus (see Fig. 2A machine tool 200-1; also, see Fig. 24 machine tool 200 is represented therein) comprising:
	a tool retainer to retain a tool including a cutting edge (see Fig. 24 spindle 4001 and 4003 comprise a tool retainer to retain a tool 4004 with a cutting edge; also, see [0134] “A work 4005 is machined by the tool (cutter) 4004);
	a workpiece retainer to retain the workpiece (see Fig. 24 workpiece 4005 is retained by a retainer/table);
	
	a tool mover to move the tool relative to the workpiece (see Fig 24 the spindle is a tool mover also, it is implicitly taught that the spindle is moved towards the workpiece 4005 in order to cut the workpiece); and 
(see Fig. 24 a controller is implicitly taught in this kind of CNC machine); and
	Matsuo-Kazunari-Hisanori teaches the machining assist system according to claim 1 (see claim 1 above). 
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Matsuo’s invention to include teaches the machining assist system according to claim 1 as taught by Matsuo-Kazunari-Hisanori in order to allow and assist an unskilled user to find solutions, factors correlated to other factors related to a cutting machine (the combination of Matsuo-Kazunari-Hisanori teaches a complete machining assist system for finding solutions to question or factors inputs as questions) and assist the unskilled to derive solutions  to a problem. 
	However, Matsuo-Kazunari-Hisanori does not explicitly teach a workpiece conveyor to convey the workpiece retained by the workpiece retainer in a predetermined direction. 
	However, Nagatomo explicitly teaches a cutting apparatus comprising a workpiece conveyor to convey the workpiece retained by the workpiece retainer in a predetermined direction (see Fig. 1 and Col 3 lines 7-65 “…a table 106/conveyor which is provided on an upper surface of a front portion (left side in FIG. 1) of the bed 102 so as to be moveable/conveying in the forwards and backwards directions or the Y-axis directions (the left and right directions in FIG. 1) and on which a workpiece W is fixed…”; Nagatomo also teaches a workpiece retainer such as table or fixing device to fix workpiece to table 106), tool retainer (112), tool (110 and/or 108), and controller to control operation of the tool mover (see controller 130 and see Col 3 lines 36-40).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Matsuo-Kazunari-Hisanori combination as taught above to include a workpiece conveyor to convey the workpiece retained by the workpiece retainer in a predetermined direction, tool retainer, tool mover, and controller to control operation of the tool mover as taught by Nagatomo in order to move the workpiece and tool relative to each other when machining a workpiece (see Col 2 lines 19-25 “machine tool in which a workpiece and a tool are moved relative to each other to machine the workpiece”).
Conclusion
 	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
	Kamiguti (US 20190310620) teaches a diagnostic service system for providing solutions to a CNC user, the system includes a learning machine model.
	Tsai (US 20140207271) teaches a system including a knowledge base database system including providing solutions to a user.  
	Kazunari et al (JP 2018147351) teaches a system for constructing a knowledge model (knowledge base database), finding desired factors, correlating factors, and applying the invention to a cutting apparatus. 
	Xu (US 20180341244) or Saitou (US 20180067471) teaches a system including a machine learning unit for learning data including machining conditions, a state of machining on the workpiece, operating state of the machining facility, and machining result information such as vibration being observed.  	
	Hamada (US 20130268110), and Onishi (US 20130028673) clearly teach each of the components of the cutting apparatus as claimed in claim 10. 

 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117